Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 7 – 8, 10 – 11, 13, 16, and 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohandas et al. (US 2014/0286345 A1).

	Regarding claim 1, Mohandas discloses a layered third party application software redundancy comprising the features:
a method [Mohandas: see Figure 1 and Abstract], comprising:
associating a common internet Protocol (IP) address and a common Media Access Control (MAC) address with a primary network device and a secondary network device [Mohandas: see Figure 1 and sections 0021 – 0025 & Figure 2A and sections 0036 – 0041; the master switch within the virtual chassis distributes the MAC address and IP 
establishing a layer 3 (L3) multi-chassis fink aggregation group (MC-LAG) in a multi-homing configuration between the primary network device and the secondary network device to provide a redundant L3 connectivity to a core network device in a network [Mohandas: see Figure 1 and sections 0021 – 0025, sections 0027 – 0029, & sections 0031 – 0035; multiple switches may be grouped into a virtual chassis ; a (base) master switch (i.e. a primary network device) is elected; the switches are operating in an active/passive environment; furthermore, the connection, between the virtual chassis and an upstream or downstream node, is formed by a multi-chassis link aggregation group (MC-LAG) in which two or more physical links connect a particular node with two or more of the switches within the virtual chassis; the virtual chassis is connected downstream to one or more end devices within a LAN and upstream to one or more Edge/Enterprise/Aggregate switches or network nodes (e.g. network switches and/or routers) within in metro/core network]; and
establishing a dedicated communication link between the primary network device and the secondary network device, for the primary network device and the secondary network device to share network packets [Mohandas: see Figure 4 and sections 0055 – 0057 & Figure 6 and sections 0059 – 0060; see also Figure 1 and section 0021 – 0025; switches within the virtual chassis are coupled together via a virtual fabric link (VFL); the VFL provides a connection for exchange of information between the switches].



the method of claim 1, further comprising programming the common IP address in respective kernels of the primary network device and the secondary network device [Mohandas: see Figure 1 and sections 0021 – 0025 & Figure 2A and sections 0036 – 0041; the master switch within the virtual chassis distributes the MAC address and IP address of the virtual chassis (i.e. common IP address and a common MAC address) to other switches; the virtual chassis is treated as a single logical device].

Regarding claim 8, Mohandas further discloses the features comprising:
the method of claim 1, wherein the primary network device and the secondary network device are in an active-active configuration for forwarding unicast data traffic [Mohandas: see Figure 1 and section 0025; the virtual chassis 10 may use load balancing techniques to distribute traffic across all of the available links of the MC-LAG 60].

	Regarding claim 10, Mohandas further discloses the features comprising:
	the method of claim 1, further comprising programming the common MAC address on the primary network device and on the secondary network device [Mohandas: see Figure 1 and sections 0021 – 0025 & Figure 2A and sections 0036 – 0041; the master switch within the virtual chassis distributes the MAC address and IP address of the virtual chassis (i.e. common IP address and a common MAC address) to other switches; the virtual chassis is treated as a single logical device].


a network device [Mohandas: see Figures 1 - 4 and Abstract], comprising:
a common internet Protocol (IP) address and a common Media Access Control (MAC) address with a peer network device [Mohandas: see Figures 1 - 4 and sections 0021 – 0025 & Figure 2A and sections 0036 – 0041; the master switch within the virtual chassis distributes the MAC address and IP address of the virtual chassis (i.e. common IP address and a common MAC address) to other switches; the virtual chassis is treated as a single logical device];
a connection engine to establish a layer 3 (L3) multi-chassis fink aggregation group (MC-LAG) in a multi-homing configuration with a peer network device to provide a redundant L3 connectivity to a core network device in a network [Mohandas: see Figure 1 and sections 0021 – 0025, sections 0027 – 0029, & sections 0031 – 0035; multiple switches may be grouped into a virtual chassis ; a (base) master switch (i.e. a primary network device) is elected; the switches are operating in an active/passive environment; furthermore, the connection, between the virtual chassis and an upstream or downstream node, is formed by a multi-chassis link aggregation group (MC-LAG) in which two or more physical links connect a particular node with two or more of the switches within the virtual chassis; the virtual chassis is connected downstream to one or more end devices within a LAN and upstream to one or more Edge/Enterprise/Aggregate switches or network nodes (e.g. network switches and/or routers) within in metro/core network]; and
a link engine to establish a dedicated communication link with the peer network device, for the network device and the peer network device to share network packets 

Regarding claim 13, Mohandas further discloses the features comprising:
the network device of claim 11, wherein the network device and the peer network device are in an active-active configuration for a data plane traffic in the network  [Mohandas: see Figure 1 and section 0025; the virtual chassis 10 may use load balancing techniques to distribute traffic across all of the available links of the MC-LAG 60].

	Regarding claim 16, Mohandas discloses a layered third party application software redundancy comprising the features:
a non-transitory machine-readable storage medium comprising instructions, the instructions executable by a processor to:
establish a layer 3 (L3) multi-chassis fink aggregation group (MC-LAG) in a multi-homing configuration between a primary network device and a secondary network device to provide a redundant L3 connectivity to a core network device in a network [Mohandas: see Figure 1 and sections 0021 – 0025, sections 0027 – 0029, & sections 0031 – 0035; multiple switches may be grouped into a virtual chassis ; a (base) master switch (i.e. a primary network device) is elected; the switches are operating in an active/passive environment; furthermore, the connection, between the virtual chassis and an upstream or downstream node, is formed by a multi-chassis link aggregation group (MC-LAG) in and
establish a dedicated communication link between the primary network device and the secondary network device, for the primary network device and the secondary network device to share network packets [Mohandas: see Figure 4 and sections 0055 – 0057 & Figure 6 and sections 0059 – 0060; see also Figure 1 and section 0021 – 0025; switches within the virtual chassis are coupled together via a virtual fabric link (VFL); the VFL provides a connection for exchange of information between the switches; the virtual chassis is connected downstream to one or more end devices within a LAN and upstream to one or more Edge/Enterprise/Aggregate switches or network nodes (e.g. network switches and/or routers) within in metro/core network].

	Regarding claim 19, Mohandas further discloses the features comprising:
	the storage medium of claim 16, wherein one of the primary network device and the secondary network device is a network router [Mohandas: see Figures 1 – 4 and sections 0021 – 0024; switches in the virtual chassis are separate physical switches; they may be aggregate switches].

Regarding claim 20, Mohandas further discloses the features comprising:
the storage medium of claim 16, wherein one of the primary network device and the secondary network device is a L3 network device capable of performing L2 functionality [Mohandas: see section 0029; each switch in the virtual chassis is able to provide L2 switching and/or L3 routing of traffic].

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 – 5 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Mohandas et al. (US 2014/0286345 A1) in view of Ernstrom et al. (US 2014/0369186 A1).

Regarding claim 2, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the method of claim 1, further comprising running an Open Shortest Path First (OSPF) routing protocol on one of the primary network device and the secondary network device.
Ernstrom discloses a method for multi-chassis link aggregation group comprising the features:
the method of claim 1, further comprising running an Open Shortest Path First (OSPF) routing protocol on one of the primary network device and the secondary network device [Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information are synchronized with the peer network element through a protocol exchange between the local network element and remote network element through an inter-peer link; the protocol exchange compiles with an implementation of inter-chassis control protocol (ICCP) or may utilize other suitable standardized protocols or proprietary protocols (section 0064); therefore, it is considered that the protocol, for exchanging information, used by the local element may be OSPF or BGP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Humphries in order to provide a more robust system that improves robustness for multi-chassis Link Aggregation Group (MC-LAG) [Ernstrom: see section 0001 & sections 0005].

Regarding claim 3, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the method of claim 2, further comprising synchronizing a route learned through the OSPF routing protocol between the primary network device and the secondary network device via the dedicated communication link.
Ernstrom discloses a method for multi-chassis link aggregation group comprising the features:
the method of claim 2, further comprising synchronizing a route learned through the OSPF routing protocol between the primary network device and the secondary network device via the dedicated communication link [Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information are synchronized with the peer network element through a protocol exchange between the local network element and remote network element through an inter-peer link; the protocol exchange compiles with an implementation of inter-chassis control protocol (ICCP) or may utilize other suitable standardized protocols or proprietary protocols (section 0064); therefore, it is considered that the protocol, for exchanging information, used by the local element may be OSPF or BGP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Humphries in order to provide a more robust system that improves 

Regarding claim 4, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the method of claim 1, further comprising running a Border Gateway Protocol (BGP) routing protocol on one of the primary network device and the secondary network device.
Ernstrom discloses a method for multi-chassis link aggregation group comprising the features:
the method of claim 1, further comprising running a Border Gateway Protocol (BGP) routing protocol on one of the primary network device and the secondary network device [Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information are synchronized with the peer network element through a protocol exchange between the local network element and remote network element through an inter-peer link; the protocol exchange compiles with an implementation of inter-chassis control protocol (ICCP) or may utilize other suitable standardized protocols or proprietary protocols (section 0064); therefore, it is considered that the protocol, for exchanging information, used by the local element may be OSPF or BGP].


Regarding claim 5, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the method of claim 4, further comprising synchronizing a route learned through the BGP routing protocol is synchronized between the primary network device and the secondary network device via the dedicated communication link.
Ernstrom discloses a method for multi-chassis link aggregation group comprising the features:
the method of claim 4, further comprising synchronizing a route learned through the BGP routing protocol is synchronized between the primary network device and the secondary network device via the dedicated communication link [Ernstrom: see Figure 6 and sections 0088 – 0093 & Figure 7 and sections 0094 – 0097; see also Figure 11 and sections 0107 – 0108; see also Figures 1A-1B and sections 0047 – 0053 & sections 0057 – 0059 & Figure 2 and sections 0061 – 0066; the local element 132 may perform routing information using OSPF/BGP and may set a primary next-hop interface and backup next-hop interface addresses; the information are synchronized with the peer network element through a protocol exchange between the local network element and remote network element through an inter-peer link; the protocol exchange compiles with 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Humphries in order to provide a more robust system that improves robustness for multi-chassis Link Aggregation Group (MC-LAG) [Ernstrom: see section 0001 & sections 0005].

Regarding claim 14, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the network device of claim 11, wherein an Address Resolution Protocol (ARP) request from the core network device is addressed by one of the network device and the peer network device based on a recipient of the ARP request.
Ernstrom discloses a method for multi-chassis link aggregation group comprising the features:
the network device of claim 11, wherein an Address Resolution Protocol (ARP) request from the core network device is addressed by one of the network device and the peer network device based on a recipient of the ARP request [Ernstrom: see Figure 8 and sections 0098 – 0101; local element C1 receives and processes address resolution request (ARP) or neighbor discovery (ND)].


Regarding claim 15, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the network device of claim 11, wherein a Neighbor Discover (ND) request from the core network device is addressed by one of the network device and the peer network device based on a recipient of the ND request.
Ernstrom discloses a method for multi-chassis link aggregation group comprising the features:
the network device of claim 11, wherein a Neighbor Discover (ND) request from the core network device is addressed by one of the network device and the peer network device based on a recipient of the ND request [Ernstrom: see Figure 8 and sections 0098 – 0101; local element C1 receives and processes address resolution request (ARP) or neighbor discovery (ND)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Humphries in order to provide a more robust system that improves robustness for multi-chassis Link Aggregation Group (MC-LAG) [Ernstrom: see section 0001 & sections 0005].


7.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Mohandas et al. (US 2014/0286345 A1) in view of Humphries (US 2012/0033668 A1).
Regarding claim 6, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the method of claim 1, further comprising:
running Protocol-Independent Multicast (PIM) on the primary network device, 
wherein the primary network device acts as Designated Router (DR) for a downstream subnet
Humphries discloses a method for IP multicast snooping and routing with multi-chassis link aggregation comprising the features:
	the method of claim 1, further comprising:
running Protocol-Independent Multicast (PIM) on the primary network device [Humphries: see Figure 11 and sections 0109 – 0114], 
wherein the primary network device acts as Designated Router (DR) for a downstream subnet [Humphries: see Figure 11 and sections 0109 – 0114].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Humphries in order to provide a more robust system that provides increased resiliency and remove a single point of failure and more effective use of bandwidth [Humphries: see section 0037].

	Regarding claim 9, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the method of claim 1, wherein the primary network device and the secondary network device are in an active-active configuration for forwarding multicast data traffic.
Humphries discloses a method for IP multicast snooping and routing with multi-chassis link aggregation comprising the features:
the method of claim 1, wherein the primary network device and the secondary network device are in an active-active configuration for forwarding multicast data traffic [Humphries: see Figure 12 and sections 0116 – 0118].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Humphries in order to provide a more robust system that provides increased resiliency and remove a single point of failure and more effective use of bandwidth [Humphries: see section 0037].

8.	Claims 12 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Mohandas et al. (US 2014/0286345 A1) in view of Appanna (US 2017/0257309 A1).
Regarding claim 12, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the network device of claim 11, wherein the network device and the peer network device are in an active-standby configuration for a control plane traffic in the network.
Appanna discloses a network management system comprising the features:
the network device of claim 11, wherein the network device and the peer network device are in an active-standby configuration for a control plane traffic in the network 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Appanna in order to provide a more robust system that enables automated configuration and management of VxLAN that are joined via MLAG mechanism and provides failover logic to respond to failure of a network element within the MLAG [Appanna: see section 0022 & section 0026].
Regarding claim 17, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the storage medium of claim 16, wherein the dedicated communication link is a virtual LAN (VLAN) on Inter-Switch Link (ISL).
Appanna discloses a network management system comprising the features:
the storage medium of claim 16, wherein the dedicated communication link is a virtual LAN (VLAN) on Inter-Switch Link (ISL) [Appanna: see Figure 3 and sections 0038 & Figure 7 and section 0067; Appanna discloses that the two peers (e.g. 703A-B) are connected via a peer link 706; the peer link are assigned to a separate peer link VLAN].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating 
Regarding claim 18, Mohandas discloses all claimed limitations above. However, Mohandas does not explicitly disclose the features comprising:
the storage medium of claim 16, wherein the dedicated communication link is a MAC-in-MAC tunnel.
Appanna suggests a network management system comprising the features:
the storage medium of claim 16, wherein the dedicated communication link is a MAC-in-MAC tunnel [Appanna: see Figure 4 and section 0047 & sections 0051 – 0052; the two peer network elements/devices have individual MAC addresses and share a common MAC address that is different from the individual MAC address; data within the MC-LAG are routed using internally used MAC address; it is considered that the data from one peer to the other peer via the peer link involves a “source” peer MAC address (port) and a “destination” peer MAC address (port); in other words, a MAC to MAC tunnel].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mohandas by incorporating techniques of Appanna in order to provide a more robust system that enables communication and synchronization between the two peers [Appanna: see section 0038].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/
Examiner, Art Unit 2473 

                                                                                                                                                                                            	/KWANG B YAO/           Supervisory Patent Examiner, Art Unit 2473